Case 1:20-cv-21203-MGC Document 53 Entered on FLSD Docket 12/11/2020 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO. 1:20-CV-21203-COOKE/GOODMAN
   MARIA McSWAIN,

          Plaintiff,

   v.

   WORLD FUEL SERVICES
   CORPORATION,

         Defendant.
   __________________________________________/

                                       MOTION TO DISMISS

   I.     Introduction & Summary of Argument.

          Not pleased with Ms. McSwain (Plaintiff) seeking to hold it accountable for violating her

   USERRA rights, World Fuel Services (Defendant) engages in retaliatory tactics by asserting two

   baseless counterclaims against Plaintiff. Plaintiff is an at will employee who left her civilian job

   with Defendant to go on a military deployment to assist in the current Covid-19 crisis. While on

   military leave, Defendant, of its own volition, without a contract or any agreement, continued to

   pay Plaintiff benefits. While on military leave, Plaintiff told Defendant she intended to return to

   work for Defendant but later changed her mind and found work elsewhere. It is upon this fact

   pattern that Defendant, as more fully described below, reasserts duplicative and baseless claims

   against Ms. McSwain.

          As background, on October 9, 2020, Defendant sought leave to bring four claims against

   Ms. McSwain: unjust enrichment, quantum meruit, negligent misrepresentation, and fraud in the

   inducement. (Dkt. 23) Ms. McSwain opposed Defendant’s motion, pointing out that all four claims

   were legally baseless, and asked the Court for leave to amend her complaint to include a USERRA




                                                    1
Case 1:20-cv-21203-MGC Document 53 Entered on FLSD Docket 12/11/2020 Page 2 of 11




   retaliation claim based on Defendant’s prosecution of those four baseless counterclaims. (Dkt. 29,

   Dkt. 30) The Court granted Ms. McSwain’s motion to amend. (Dkt. 46) On December 7, 2020,

   Defendant re-filed its unjust enrichment and quantum meruit claims against Plaintiff but did not

   re-file its negligent misrepresentation or fraudulent inducement claims—an omission that is an

   apparent concession to Ms. McSwain’s argument that the negligence and fraud claims were,

   indeed, baseless. (Dkt. 51) The same is true of the reasserted unjust enrichment and quantum

   meruit claims.

          This is not a case of an employer conferring benefits on an employee, where the employee

   has contractually agreed to repay those benefits in the event the employee found work elsewhere.

   Nor is this a covenant not to compete or wrongful solicitation case. This is a case of an employer

   choosing to pay an employee benefits while that employee is on leave and the employee choosing

   to not return to that employer’s workplace—a scenario that plays out across our Country each day

   and does not result in the employer suing the employee to recoup those benefits. Indeed, try as

   Plaintiff must, she could not locate a single Florida case remotely approaching the fact pattern in

   Defendant’s counter-suit. Each claim Defendant seeks to assert against Plaintiff should be

   dismissed:

          1.        For an unjust enrichment claim to lie, the Defendant must identify an “obligation

   imposed by law” that requires an employee to repay an employer benefits that the employer

   voluntarily paid the employee, and there is no such obligation under Florida law.

          2.        For a quantum meruit claim to lie, the Defendant must show that a reasonable

   employee would expect to repay benefits that his or her employer voluntarily paid in the absence

   of any written or oral expectation that such repayment would be mandatory in the event the




                                                    2
Case 1:20-cv-21203-MGC Document 53 Entered on FLSD Docket 12/11/2020 Page 3 of 11




   employee went to work somewhere else. Again, there is no known statute or case in Florida

   justifying such a result.

           Allowing these counter claims to progress beyond the pleading stage is inconsistent with

   the “at will” nature of employer-employee relationships in Florida, case law from other

   jurisdictions, and would contravene the rights guaranteed to Plaintiff under USERRA.

   II.     Argument.

   A.      Motion to dismiss standard.

           A motion to dismiss should be granted if the plaintiff does not plead “enough facts to state

   a claim to relief that is plausible on its face.” Hernandez v. Two Bros. Farm, LLC, 579 F. Supp.

   2d 1379, 1382 (S.D. Fla. 2008)(citing Bell Atl. Corp. v. Twombly, 127 S.Ct. 1955, 1974 (2007). A

   court must accept the allegations in the plaintiff's complaint as true and construe them in the light

   most favorable to the plaintiff. M.T.V. v. DeKalb County Sch. Dist., 446 F.3d 1153, 1156 (11th

   Cir.2006).

           Florida is an at will state, meaning that employees can freely leave their workplace to go

   elsewhere without consequence, absent a contract between the employer and employee indicating

   otherwise. Defendant’s pleading demonstrates that no written or verbal contract exists (or existed)

   between Plaintiff and Defendant. ECF No. 51, pg. 18 - 24 (no mention whatsoever of “contract”

   or “agreement”). There is no known Florida case involving a fact pattern such as this: Defendant

   choosing to pay Plaintiff while Plaintiff was on leave, Plaintiff choosing to end her employment,

   and Defendant suing Plaintiff to recoup those payments. Nor is there any known Florida case

   holding that an employee owes his or her employer a duty under any circumstance, must less this

   instance where (assuming truth to Defendant’s allegations) an employee tells her employer that

   she intends to return to work while that employee is also seeking other employment.




                                                    3
Case 1:20-cv-21203-MGC Document 53 Entered on FLSD Docket 12/11/2020 Page 4 of 11




   B.     Defendant’s retaliatory claims against Plaintiff fail to state a claim upon which relief
   can be granted.

          Regarding the unjust enrichment claim, those claims require proof that (1) plaintiff

   conferred a benefit on the defendant, (2) the defendant voluntarily accepting the benefit, and (3)

   “the circumstances are such that it would be inequitable for the defendant to retain the benefit

   without paying the value thereof to the plaintiff.” Peoples Nat. Bank of Commerce v. First Union

   Nat. Bank of Fla., N.A., 667 So. 2d 876, 879 (Fla. Dist. Ct. App. 1996) (unjust enrichment). Quasi-

   contract claims like this arise out of “obligations imposed by law on grounds of justice and equity,

   and do not rest upon the assent of the contracting parties.” Tipper v. Great Lakes Chem. Co., 281

   So. 2d 10, 13 (Fla. 1973) (emphasis added). Additionally, “[a] person who without mistake,

   coercion or request has unconditionally conferred a benefit upon another is not entitled to

   restitution.” Tipper, 281 So. 2d at 13. Lastly, since the theory of unjust enrichment is equitable in

   nature, it is not available when there is an available legal remedy. Bowleg v. Bowe, 502 So. 2d 71,

   72 (Fla. Dist. Ct. App. 1987).

          The unjust enrichment claim fails to state a claim upon which relief can be granted because

   (a) there is no stand alone “obligation imposed by law” requiring an employee to repay an

   employer benefits the employer voluntarily paid the employee, (b) Defendant unconditionally

   conferred a benefit on Plaintiff and Defendant pleads no contract, no policy, or existing practice

   requiring Plaintiff to repay those benefits it voluntarily paid, and (c) the unjust enrichment claim

   is duplicative of Defendant’s quantum meruit claim.

          Regarding the quantum meruit claim, to recover under quantum meruit one must show

   that the recipient: 1) acquiesced in the provision of services; 2) was aware that the provider

   expected to be compensated; and 3) was unjustly enriched thereby. Hermanowski v. Naranja

   Lakes Condominium No. Five, Inc., 421 So. 2d 558 (Fla. 3d DCA 1982), rev. denied, 430 So. 2d



                                                    4
Case 1:20-cv-21203-MGC Document 53 Entered on FLSD Docket 12/11/2020 Page 5 of 11




   451 (Fla. 1983). Quantum meruit is a legal doctrine which, in the absence of an express agreement,

   imposes legal liability on a contract that the law implies from facts where one receives goods or

   services... where ... a reasonable person receiving such benefit would ordinarily expect to pay for

   it.” Daake v. Decks N Such Marine, Inc., 201 So. 3d 179, 180–81 (Fla. Dist. Ct. App. 2016).

   Further, “costs incurred in the ordinary course of [an employer’s business] are not compensable

   under quantum meruit [because such] claims measure the value of services to the recipient, rather

   than the costs to the provider, and therefore…alleged lost profits and costs are not recoverable.”

   Iraola & CIA, S.A. v. Kimberly-Clark Corp., 325 F.3d 1274, 1282 (11th Cir. 2003).

           Defendant’s quantum meruit claim fails to state a claim upon which relief can be granted

   because (a) Plaintiff did not expect to compensate Defendant for benefits Defendant voluntarily

   paid Plaintiff (b) a reasonable employee would not expect to repay his or her former employer for

   benefits paid absent some sort of notice that the employee would have to repay those benefits in

   the event the employee found work elsewhere, and (c) since Defendant’s voluntary payment of

   benefits to employees on leave is a “cost in the ordinary course of business” (one for which

   Defendant will undoubtedly claim a tax deduction or reimbursement as a taxpayer funded federal

   contractor) it cannot recover, as a matter of law, the benefits it paid Plaintiff.

           Not only are Defendant’s proposed claims against Plaintiff baseless but they implicate

   conduct protected by at least three USERRA regulations

   C.    The at-will relationship between Plaintiff and Defendant mandates dismissal of
   Defendant’s counterclaims as do the on point USERRA regulations.

           The rule "in Florida is that when the term of employment is discretionary or indefinite,

   either party may terminate the employment at any time for any reason or no reason without

   assuming any liability.” Hartley v. Ocean Reef Club, Inc., 476 So. 2d 1327, 1328 (Fla. Dist. Ct.

   App. 1985) (emphasis added). Other courts are in accord:



                                                      5
Case 1:20-cv-21203-MGC Document 53 Entered on FLSD Docket 12/11/2020 Page 6 of 11




                    The theory of appellees' fraud claim is that appellant committed
                    fraud by not informing appellees that he intended to quit while
                    continuing to receive paychecks from the firm. The trial court
                    granted the motion to dismiss because it found that appellees failed
                    to plead fraud with particularity, as required by Civ.R. 9(B), and
                    because there is no basis in Ohio law for appellees' fraud claim given
                    that appellant was an at will employee under no duty to inform
                    appellees if he was seeking other employment. Shaver v. Wolske &
                    Blue, 138 Ohio App. 3d 653, 672, 742 N.E.2d 164, 177 (2000).

          The applicable case law is clear, absent a contractual agreement to the contrary, an

   employee can leave her place of work without facing legal liability from her employer. Plaintiff

   had no employment contract with Defendant. There is no allegation of a non-compete or any

   written (or oral) understanding between her and Defendant that if she voluntarily chose to leave

   Defendant’s employ and work elsewhere that she would have to repay previously paid benefits.

   Here, the at-will relationship between Plaintiff and Defendant mandates dismissal of Defendant’s

   counterclaims.

          The applicable USERRA regulations go quite a bit further and eliminate any employer’s

   expectation of the service member while they are on military leave by: (a) prohibiting any

   employer-imposed requirements; (b) prohibiting demands to accommodate an employer’s needs

   while on military duty; and (c) guarantee that the service member has the right to seek and obtain

   employment elsewhere. See 20 C.F.R. § 1002.104; 1002.120 (“The employee may seek or obtain

   employment with an employer other than the pre-service employer during the period of time within

   which a reemployment application must be made, without giving up reemployment rights with the

   pre-service employer.”). Further, a service member owes no duty to the employer to give notice

   about the intent to return to work until after the military service ends. The only time an employee

   has to tell her employer of her intention to return to work following a 31-180-day period of military

   service (the period germane to Plaintiff’s service at issue) is to give notice within 14 days after




                                                      6
Case 1:20-cv-21203-MGC Document 53 Entered on FLSD Docket 12/11/2020 Page 7 of 11




   that military service ending. 20 C.F.R. § 1002.115(b). An employee does not have to tell his or

   her employer of his or her intent to return to work before finishing the military leave. 20 C.F.R. §

   1002.88. And any requirement to do so would be in direct contravention of the USERRA

   prohibitions on employer-imposed requirements. 38 U.S.C. § 4302(b); 20 C.F.R. § 1002.104. In

   other words, USERRA expressly allows Plaintiff to look for other employment while on military

   orders and prohibits the employer for demanding or “expecting” anything more. Here, USERRA

   mandates the dismissal of counterclaims that are in direct contravention of the rights afforded

   under the Act.

          Taken together these USERRA regulations do not require an employee to make any type

   of return to work commitment until the military service ends and do not penalize the employee for

   accepting a job with a different employer. Accordingly, the Court should grant Plaintiff’s motion

   to dismiss on these grounds as well.

   D.     Defendant’s state law claims are a futile attempt to undermine the law of USERRA.

          Independently of the above, USERRA preempts any practice of an employer that would

   abridge the rights of Plaintiff to obtain a remedy in this court. See 38 U.S.C. § 4302(b) (“This

   chapter supersedes any State law (including any local law or ordinance), contract, agreement,

   policy, plan, practice, or other matter that reduces, limits, or eliminates in any manner any right or

   benefit provided by this chapter, including the establishment of additional prerequisites to the

   exercise of any such right or the receipt of any such benefit.”). To countenance the Defendant’s

   state common law counterclaims in this USERRA case would permit Defendants to limit

   Plaintiff’s rights under USERRA (including the above-addressed USERRA regulations) and

   obtain remedies that are prohibited under USERRA.




                                                     7
Case 1:20-cv-21203-MGC Document 53 Entered on FLSD Docket 12/11/2020 Page 8 of 11




          Indeed, Defendant’s counter claims seek, inter alia, damages, punitive damages, attorney

   fees and costs it cannot obtain under USERRA. Compare Dkt. 51, pg. 22, ¶b-e, pg. 24, ¶b-3 with

   38 U.S.C. § 4323(h). In fact, a Defendant in a USERRA case may not recover anything from a

   plaintiff even if it prevails. 20 C.F.R. §1002.310 ("No fees or court costs may be charged or taxed

   against an individual if he or she is claiming rights under the Act."). For example, in Crews v. City

   of Mt. Vernon, 2007 WL 1521495 at *1 (S.D. Ill., May 22, 2007), the plaintiff successfully moved

   to strike defendant’s counter claims for recovery of fees and costs. The court held that neither

   USERRA, nor the American Rule would permit defendants a recovery for fees and costs. In Smith

   v. Pepsi Bottling Group, the court denied defendant’s motion for fees and costs based on theories

   of abuse of process and fraud on the court. See Smith v. Pepsi Bottling Grp. (PBG), No. 2:06-

   0040-DCN-RSC, 2007 U.S. Dist. LEXIS 65201, at *2 (D.S.C. Aug. 31, 2007). Here, Defendant’s

   novel approach to side step the USERRA prohibitions should be rejected.

   E.     Courts routinely dismiss employer counterclaims in analogous cases.

          Federal Rule of Civil Procedure 12(b)(1) allows a court to decline supplemental

   jurisdiction over a counterclaim if that counterclaim is insufficiently related to the underlying

   federal claim. Cruz v. Winter Garden Realty, 2012 WL 6212909 (M.D. Fla. Nov. 27, 2012).

   Indeed, in the FLSA context, courts hold that “an employer-employee relationship between parties

   is an insufficient nexus to give rise to supplemental jurisdiction. Gonzalez v. Batmasian, 239 F.

   Supp. 3d 1363, 1365-66 (S.D. Fla. 2017) ("[W]e find no indication that Congress passed the FLSA

   with the expectation that it was authorizing federal courts to exercise far-reaching jurisdiction over

   state-law disputes arising from employment relationships."). The same principles apply here,

   because the USERRA claims and Counterclaims involve different facts judicial economy would

   not be served by the Court's exercise of supplemental jurisdiction.




                                                     8
Case 1:20-cv-21203-MGC Document 53 Entered on FLSD Docket 12/11/2020 Page 9 of 11




   F.     Courts properly decline to exercise supplemental jurisdiction over state law counter
          claims in employment cases.

          Assuming, arguendo, this Court were to find that the state law counter claims may be

   related to the federal claim in an ongoing action, under 28 U.S.C. § 1367(a), the court still has the

   authority to decline to exercise supplemental jurisdiction over such claims.           See Travis v.

   Residential Credit Sols., Inc., No. 16-62552-CIV-ZLOCH, 2016 U.S. Dist. LEXIS 155596, at *2-

   4 (S.D. Fla. Nov. 7, 2016). As discussed in Travis, the Court's supplemental jurisdiction inquiry

   is codified at 28 U.S.C. § 1367(c). To wit:

                  The district courts may decline to exercise supplemental jurisdiction
                  over a claim under subsection (a) if --
                  (1) the claim raises a novel or complex issue of State law, [or]
                  (2) the claim substantially predominates over the claim or claims
                  over which the district court has original jurisdiction . . . .

   28 U.S.C. § 1367(c).

          Declining supplemental jurisdiction over state laws claims is proper where those claims

   would tend to dominate the federal claim and obscure its significance. See Winn v. North Am.

   Philips Corp., 826 F. Supp. 1424, 1426 (S.D. Fla. 1993).        Here, the Court should decline to

   exercise it supplemental jurisdiction over Defendant’s novel an innovative state law claims

   because those claims would present questions of state law that would tend to dominate over the

   USERRA claims.         Supra.   As recognized by the Eleventh Circuit, “USERRA provides a

   comprehensive remedial scheme to ensure the employment and reemployment rights of those

   called upon to serve in the armed forces of the United States.” Wood v. Kelly, 720 F. App'x 532,

   536 n.4 (11th Cir. 2017). Permitting Defendant to insert new theories to defend against USERRA

   claims will only undermine that comprehensive remedial scheme, cause confusion, and obscure

   the significance of USERRA, and, in turn allow employers to "eviscerate the protections afforded




                                                    9
Case 1:20-cv-21203-MGC Document 53 Entered on FLSD Docket 12/11/2020 Page 10 of 11




   by USERRA" to those who serve or have served in the military. McGuffin v. SSA, 942 F.3d 1099,

   1108 (Fed. Cir. 2019).

   III.   Conclusion.

          For all these reasons the Court should reject each of Defendant’s retaliatory counterclaims

   and grant Plaintiff’s motion to dismiss.

                                         _____//s// John D. Agnew_________
                                         JOHN D. AGNEW
                                         BOY AGNEW POTANOVIC, PLLC
                                         4414 Metro Parkway, Ste. 110
                                         Fort Myers, FL 33916
                                         Telephone: 239-208-6500
                                         Email: johna@bapfirm.com


                                         _____//s// Matthew Z. Crotty__________
                                         MATTHEW Z. CROTTY, Pro Hac Vice
                                         CROTTY & SON LAW FIRM, PLLC
                                         905 West Riverside, Suite 404
                                         Spokane, WA 99201-0300
                                         Telephone: 509-850-7011
                                         Email: matt@crottyandson.com

                                         _____//s// Thomas G. Jarrard________
                                         THOMAS G. JARRARD, Pro Hac Vice
                                         LAW OFFICE OF THOMAS G. JARRARD
                                         1020 N. Monroe St.
                                         Spokane, WA 99201
                                         Telephone: 425-239-7290
                                         Email: tjarrard@att.net

                                         Attorneys for Plaintiff




                                                   10
Case 1:20-cv-21203-MGC Document 53 Entered on FLSD Docket 12/11/2020 Page 11 of 11




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk

   of Court using CM/ECF on December 11, 2020. I also certify that a true and correct copy of the

   foregoing was served this day via transmission of Notices of Electronic Filing generated by

   CM/ECF on counsel who have appeared in this matter.


                                      _____//s// John D. Agnew_________
                                      JOHN D. AGNEW
                                      BOY AGNEW POTANOVIC, PLLC
                                      4414 Metro Parkway, Ste. 110
                                      Fort Myers, FL 33916
                                      Telephone: 239-208-6500
                                      Email: johna@bapfirm.com




                                                11
